Drawing Note
The “first member” in the claims corresponds to element “2” in the drawings and the “second member” in the claims corresponds to element “1” in the drawings.  Applicant’s substitute drawings are entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-11 are allowed.  The invention as claimed is not obvious over the prior art and specifically over the closest prior art of Tsutsumi and Hosoya.  Applicant amended the claims to overcome the §103 and §112 rejections and the rejections are withdrawn.
Specifically, the claims have that (claim 1) “ a first solidifying portion that is present from the first surface to the second surface of the first member; a second solidifying portion that has a first end, which is present in the second member, and a second end, which is connected to the first solidifying portion; and a third solidifying portion that has a first end, which is present in the second member, and a second end, which is connected to the first solidifying portion, wherein the third solidifying portion is shorter than the second solidifying portion, and wherein the second solidifying portion and the third solidifying portion are separated from each other by a non-solidifying portion of the second member in the second member, and the non-solidifying portion is in contact with the first solidifying portion.”  That is, there is a melt only within top layer and then there are at least two melts that have resolidified within the lower structure that are each connected to the melt within the upper member, with the lower resolidified melts being one longer than the other (or made with different parameters according to 
While the prior art does have many of these elements individually (a resolidified melt in the upper member, separate resolidified melts in the lower member, resolidified melts of different lengths or parameters), it is the relationship of the structures or the procedures, for instance, that the first melt goes from one surface to the other of the top member and connects to a resolidified melts in the second member that are spaced from each other, etc.) that makes this invention novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715